EXHIBIT 10.11
 
IRREVOCABLE TRANSFER AGENT INSTRUCTION AND
TRANSFER AGENT ACKNOWLEDGEMENT AND AGREEMENT
 
THIS IRREVOCABLE TRANSFER AGENT INSTRUCTION AND TRANSFER AGENT ACKNOWLEDGEMENT
AND AGREEMENT (as amended, restated and modified from time to time, the
“Agreement”) is made and entered into as of this 28TH day of February, 2013, by
and among PHARMAGEN, INC., a corporation incorporated under the laws of the
State of Nevada (the “Company”), ACTION STOCK TRANSFER CORPORATION (the
“Transfer Agent”), and TCA GLOBAL CREDIT MASTER FUND, LP, a limited partnership
organized and existing under the laws of the Cayman Islands (the “Lender” or
“TCA”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has entered into that certain Senior Secured Credit
Facility Agreement, dated February 28, 2013 (the “Credit Agreement”), by and
among the Company, as borrower, Healthcare Distribution Specialists LLC, as
guarantor, and the Lender, as lender, pursuant to which the Company shall issue
to the Lender at the election of the Lender in its sole discretion, certain
shares of the Company’s common stock (the “Common Stock”), in accordance with
the terms and conditions of the Credit Agreement and the Note (as defined in the
Credit Agreement).
 
WHEREAS, pursuant to the terms of the Credit Agreement, (i) the Company has
agreed to issue, on the date hereof, certain shares of the Company’s Common
Stock in the amount of 6,666,667 shares (the “Facility Fee Shares”) and (ii) the
Company has agreed to issue, in the future, certain shares of the Company’s
Common Stock to Lender upon the Lender’s conversion of principal and/or interest
due under or in connection with the Note (the “Conversion Shares” and together
with the Facility Fee Shares, the “Shares”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1. Recitals. The recitations set forth in the preamble of this Agreement are
true and correct and incorporated herein by this reference.

2. Common Stock Issued Under the Credit Agreement.
 
(a) Issuance of Shares. In the event, for any reason, (i) the Company fails to
deliver any portion of the Shares to Lender when such Shares are to be issued
and delivered to Lender in accordance with the Credit Agreement or (ii)
otherwise fails to act to permit the Transfer Agent to remove the restrictive
legend from the certificate evidencing the Shares when such shares are available
to be issued without restriction pursuant to applicable law, then the parties
hereto acknowledge that the Lender shall irrevocably be entitled to deliver to
the Transfer Agent, on behalf of the Company, a notice requesting the issuance
of the Shares then issuable and/or removal of the restrictive legend in
accordance with the terms of the Credit Agreement (the “Notice”). Upon the
Transfer Agent’s receipt of a Notice from the Lender, the Transfer Agent,
provided they are the acting transfer agent for the Company at the time, shall,
without any further confirmation or instructions from the Company, and within
three (3) business days from Transfer Agent’s receipt of the Notice, issue and
surrender to a nationally recognized overnight courier for delivery to Lender at
the address specified in the Notice, a certificate of the Common Stock of the
Company, in the name of the Lender, for the number of Shares to which the Lender
shall be then entitled under the Credit Agreement, as set forth in the Notice.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Removal of Restrictive Legends. In the event that the Lender, through its
counsel or other representatives, submits to the Transfer Agent any Shares for
the removal of the restrictive legends thereon, whether in connection with a
sale of such shares pursuant to any exemption to the registration requirements
under the Securities Act, or otherwise, and the Company and or its counsel
refuses or fails for any reason to render an opinion of counsel required for the
removal of the restrictive legends, then the Company hereby agrees and
acknowledges that the Lender is hereby irrevocably and expressly authorized to
have counsel to the Lender render any and all opinions which may be required for
purposes of removing such restrictive legends, and in the event the Lender
submits an opinion of counsel from its own counsel as hereby contemplated, the
Transfer Agent hereby acknowledges and agrees that it will rely on and accept
such opinion of counsel and all documentation submitted in connection therewith,
and without any confirmation or instructions from the Company, issue such Shares
without restrictive legends as instructed by the Lender and within three (3)
business days of receipt of the required request and opinions from the Lender,
its agent or counsel, issue and surrender to a common carrier for overnight
delivery to the address as specified by the Lender, certificates, registered in
the name of the Lender or its designees, representing the Shares to which the
Lender is entitled, without any restrictive legends and otherwise freely
transferable on the books and records of the Company.
 
3. Authorized Agent of the Company. The Company hereby irrevocably appoints the
Lender and its counsel and its representatives, each as the Company’s duly
authorized agent and attorney-in-fact for the Company for the purposes of
authorizing and instructing the Transfer Agent to process issuances and
transfers upon instructions from Lender, or any counsel or representatives of
Lender, as specifically contemplated herein. The authorization and power of
attorney granted hereby is coupled with an interest and is irrevocable so long
as any obligations of the Company under the Credit Agreement remain outstanding,
and so long as the Lender owns or has the right to receive, any Shares
thereunder. In this regard, the Transfer Agent agrees as follows:
 
(a) The Transfer Agent shall accept and rely exclusively on any Notice submitted
by the Lender and shall not seek confirmation and/or instructions from the
Company to process any Notice, or any other instruction or order from the Lender
that, pursuant to the terms hereof, does not require confirmation or instruction
from the Company.
 
(b) The Transfer Agent shall accept and rely exclusively on the opinions of
counsel and other documentation submitted by the Lender for the removal of any
restrictive legends as contemplated by this Agreement, and Transfer Agent shall
not seek confirmation and/or instructions from the Company to process such
submissions by the Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) The Transfer Agent shall have no liability to the Company hereunder for
relying or acting on instructions from the Lender as hereby contemplated. Any
Notice or other instruction or request made by Lender hereunder, for removal of
restrictive legends or otherwise, together with any supporting documentation
delivered hereunder, shall constitute an irrevocable instruction to the Transfer
Agent to process such notice or instruction in accordance with the terms
thereof, and the Company hereby indemnifies and holds the Transfer Agent forever
harmless of and from any action taken by the Transfer Agent in reliance upon
instructions of the Lender as hereby provided. Any notices, instructions,
opinions or other documents required hereunder may be transmitted by the Lender
to the Transfer Agent by facsimile, e-mail or any other commercially reasonable
method.
 
(d) The Company hereby confirms to the Transfer Agent and the Lender that it can
NOT and will NOT give instructions, including stop orders or otherwise,
inconsistent with the terms of this Agreement with regard to the matters
contemplated herein, and Transfer Agent agrees and acknowledges that, even if
the Company gives any such inconsistent instructions or orders, Transfer Agent
shall disregard such instructions or orders and will not abide by any such
instructions or orders, and Transfer Agent will act in accordance with the
Lender’s instructions as hereby contemplated and permitted once the Company, as
a client of the Transfer Agent, has executed this Agreement.
 
(e) The Company shall not be entitled to, nor will the Transfer Agent grant a
suspension or delay in undertaking of its obligations hereunder for any time
period in order for the Company to review any matters contemplated herein with
its counsel, to obtain a court order or its equivalent in order to prevent the
Transfer Agent from acting hereunder, or to otherwise allow the Company, through
any tactic, maneuver, or strategy, to impair, hinder, delay or prevent Transfer
Agent from acting in accordance with the Lender’s instructions as hereby
contemplated and permitted within the time periods herein provided once the
Company has executed this Agreement.
 
(f) The Company and the Transfer Agent hereby acknowledge and confirm that
Transfer Agent’s compliance with the terms of this Agreement does not and will
not in any way prohibit the Transfer Agent from satisfying any and all
responsibilities and duties it may owe to the Company.
 
(g) The Transfer Agent, within one (1) business day after request of the Lender,
and without instruction or confirmation by the Company, will provide to the
Lender the total number of authorized shares of the Company’s Common Stock as
well as the current outstanding shares of the Company’s Common Stock as of the
date of the request.
 
4. Replacement of Transfer Agent. The Company hereby agrees that it shall not
replace the Transfer Agent as the Company’s transfer agent without the prior
written consent of the Lender. The Company agrees that, in the event the
Transfer Agent resigns as the Company’s transfer agent, the Company will engage
a suitable replacement transfer agent that has agreed to serve as transfer agent
and to be bound by the terms and conditions of this Agreement within ten (10)
business days of the resignation of the Transfer Agent. The Company’s obligation
to obtain a suitable replacement transfer agent shall not affect the current
Transfer Agent’s ability to resign.
 
 
3

--------------------------------------------------------------------------------

 
 
5. Miscellaneous.
 
(a) Material Inducement. The Company acknowledges that the Lender is relying on
the representations and covenants made by the Company and the Transfer Agent
hereunder and such representations and covenants are a material inducement to
the Lender entering into the Credit Agreement. The Company further acknowledges
that without such representations and covenants of the Company and Transfer
Agent made hereunder, the Lender would not enter into the Credit Agreement.
 
(b) Injunction and Specific Performance. The Company and Transfer Agent each
specifically acknowledges and agrees that in the event of a breach or threatened
breach by either the Company or the Transfer Agent of any provision hereof, the
Lender will be irreparably damaged and that damages at law would be an
inadequate remedy if this Agreement were not specifically enforced. Therefore,
in the event of a breach or threatened breach of any provision of this Agreement
by the Company or the Transfer Agent, including, without limitation, the
attempted termination of the agency relationship created by this instrument, the
Lender shall be entitled to obtain, in addition to all other rights or remedies
Lender may have, at law or in equity, an injunction restraining such breach,
without being required to show any actual damage or to post any bond or other
security, and/or to a decree for specific performance of the provisions of this
Agreement.
 
(c) Notices. All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:
 

If to the Company:
Pharmagen, Inc.
9337 Fraser Avenue
Silver Spring, MD 20910
Attention: Mackie Barch
Facsimile: (240) 235-4370
   
With a copy to:
(which shall not constitute notice)
The Lebrecht Group, APLC
406 W. South Jordan Parkway, Suite 160
South Jordan, UT 84095
Attention: Brian A. Lebrecht, Esq.
Facsimile: (801) 983-4958
    If to the Lender:
TCA Global Credit Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020
Attn: Mr. Robert Press
Facsimile: (786) 323-1651
   
With a copy to:
(which shall not constitute notice)
Lucosky Brookman LLP
33 Wood Avenue South, 6th Floor
Iselin, NJ 08830
Attn: Seth A. Brookman, Esq.
Facsimile: (732) 395-4401

 
 
4

--------------------------------------------------------------------------------

 
 
If to the Transfer Agent:
Action Stock Transfer Corporation
2469 E. Fort Union Blvd., Suite 244
Salt Lake City, UT 84121
Attn: Justeene Blankenship
Facsimile: (801) 274-1099

 
unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed received: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address above, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, requests or demands or other communications referred to
in this Agreement may be sent by facsimile, by e-mail or other method of
delivery, but shall be deemed to have been given only when the sending party has
confirmed that the receiving party has received such notice.
 
(d) MANDATORY FORUM SELECTION. THE PARTIES IRREVOCABLY AGREE THAT ALL ACTIONS
ARISING UNDER, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT OR RELATED TO
ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT (WHETHER OR
NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE INSTITUTED AND
LITIGATED ONLY IN COURTS HAVING THEIR SITUS IN THE COUNTY OF BROWARD COUNTY,
FLORIDA. THE PARTIES HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY, AND EACH WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS. THE PARTIES HEREBY WAIVE PERSONAL
SERVICE OF ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE PARTIES, AS
APPLICABLE, AS SET FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE,
LAW, RULE OF COURT OR OTHERWISE. THIS PROVISION IS INTENDED TO BE A “MANDATORY”
FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSITENT WITH FLORIDA
LAW.
 
(e) Governing Law. Except for the Mandatory Forum Selection clause, this
Agreement shall be governed by and construed in accordance with the substantive
laws of the State of Nevada without reference to conflict of laws principles
 
(f) Severability. If any term, provision or condition, or any part thereof, of
this Agreement shall for any reason be found or held invalid or unenforceable by
any court or governmental authority of competent jurisdiction, such invalidity
or unenforceability shall not affect the remainder of such term, provision or
condition nor any other term, provision or condition, and this Agreement shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.
 
 
5

--------------------------------------------------------------------------------

 
 
(g) Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. In the event that any signature is delivered by facsimile transmission or
by e-mail delivery of a “.pdf” format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf” signature page was an original thereof.
 
(h) Headings. The headings and sub-headings contained in the titling of this
Agreement are intended to be used for convenience only and shall not be used or
deemed to limit or diminish any of the provisions hereof.

 
(i) Gender and Use of Singular and Plural. All pronouns shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
party or parties or their personal representatives, successors and assigns may
require.

 
(j) Prevailing Party. If any legal action or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach, default
or misrepresentation in connection with any provisions of this Agreement, the
successful or prevailing party or parties shall be entitled to recover from the
non-prevailing party, reasonable attorneys’ fees, court costs and all expenses,
even if not taxable as court costs (including, without limitation, all such
fees, costs and expenses incident to appeals), incurred in that action or
proceeding, in addition to any other relief to which such party or parties may
be entitled.

 

 
[signature page follows]

 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 
COMPANY:
     
PHARMAGEN, INC.
     
By: /s/ Mackie Barch
 
Name: Mackie Barch
 
Title: Chief Executive Officer
         
LENDER:
     
TCA GLOBAL CREDIT MASTER FUND, LP
     
By: TCA Global Credit Fund GP, Ltd.,
its general partner
     
By: /s/ Robert Press
 
Name: Robert Press
 
Title: Director
         
TRANSFER AGENT:
     
ACTION STOCK TRANSFER
     
By: /s/ Justeene Blankenship
 
Name: Justeene Blankenship
 
Title:_______________________________

 
 
 
7

--------------------------------------------------------------------------------

 